Exhibit 10.12

 

SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as
of August 7, 2012 (this “Amendment”), between NEW MOUNTAIN FINANCE HOLDINGS,
L.L.C., a Delaware limited liability company (the “Borrower”), WELLS FARGO
SECURITIES, LLC, a Delaware limited liability company (the “Administrative
Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender (the “Lender”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral custodian (the “Collateral
Custodian”).

 

WHEREAS, the Borrower, the Administrative Agent, the Lender, the other lenders
party from time to time thereto and the Collateral Custodian, are party to the
Amended and Restated Loan and Security Agreement, dated as of May 19, 2011 (as
amended from time to time prior to the date hereof, the “Loan and Security
Agreement”), providing, among other things, for the making and the
administration of the Advances by the lenders to the Borrower; and

 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Custodian and
the Lender desire to amend the Loan and Security Agreement, in accordance with
Section 12.1 of the Loan and Security Agreement and subject to the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                  Defined Terms.  Terms used but not defined herein
have the respective meanings given to such terms in the Loan and Security
Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                  Section 1.1 of the Loan and Security Agreement and
Annex B to the Loan and Security Agreement shall each be amended by deleting
“$160,000,000” where it appears therein and inserting in lieu thereof
“$185,000,000”.

 

SECTION 2.2.                  Section 1.1 of the Loan and Security Agreement
shall be amended by deleting the definition of “Non-Usage Fee Rate” and
inserting the following in lieu thereof and by inserting the following
definition of “Seventh Amendment Effective Date” in the appropriate alphabetical
order:

 

“Non-Usage Fee Rate”:  (a) Prior to the Seventh Amendment Effective Date,
(i) 0.50% of the first $42,666,667 of the Unused Facility Amount and (ii) 2.50%
on the portion of

 

--------------------------------------------------------------------------------


 

the Unused Facility Amount in excess of $42,666,667, (b) during the first six
(6) months commencing on the Seventh Amendment Effective Date, (i) 0.50% of the
first $67,666,667 of the Unused Facility Amount and (ii) 2.50% on the portion of
the Unused Facility Amount in excess of $67,666,667 and (c) thereafter,
(i) 0.50% of the first $49,333,334 of the Unused Facility Amount and (ii) 2.50%
on the portion of the Unused Facility Amount in excess of $49,333,334.

 

“Seventh Amendment Effective Date”:  The date on which the Seventh Amendment,
dated as of August 7, 2012, to this Agreement becomes effective.

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.                  The Borrower hereby represents and warrants to the
Administrative Agent and the Lender that, as of the date first written above,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Borrower contained in the Loan and
Security Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.                  This Amendment shall become effective upon the
satisfaction of the following conditions (or until such conditions are waived in
writing by the Administrative Agent in its sole discretion):

 

(a)         the execution and delivery of this Amendment by the parties hereto;

 

(b)         the Borrower shall have paid, or caused to be paid, to the
Administrative Agent a structuring fee in an amount equal to $316,502;

 

(c)          the Administrative Agent shall have received satisfactory evidence
that the Borrower has obtained all required consents and approvals of all
Persons to the execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby;

 

(d)         each applicable Lender shall have received a duly executed copy of
its Variable Funding Note, in a principal amount equal to the increased
Commitment of such Lender; and

 

(e)          the Administrative Agent shall have received the executed legal
opinion or opinions of Simpson Thacher & Bartlett LLP, counsel to the Borrower,
covering authorization and enforceability of this Amendment in form and
substance acceptable to the Administrative Agent in its reasonable discretion.

 

2

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                  Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.2.                  Severability Clause.  In case any provision in
this Amendment shall be invalid, illegal or unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

SECTION 5.3.                  Ratification.  Except as expressly amended hereby,
the Loan and Security Agreement is in all respects ratified and confirmed and
all the terms, conditions and provisions thereof shall remain in full force and
effect.  This Amendment shall form a part of the Loan and Security Agreement for
all purposes.

 

SECTION 5.4.                  Counterparts.  The parties hereto may sign one or
more copies of this Amendment in counterparts, all of which together shall
constitute one and the same agreement.  Delivery of an executed signature
page of this Amendment by facsimile or email transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

SECTION 5.5.                  Headings.  The headings of the Articles and
Sections in this Amendment are for convenience of reference only and shall not
be deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., as the Borrower

 

 

 

 

 

By:

/s/ ADAM WEINSTEIN

 

 

Name: Adam Weinstein

 

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Seventh Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ ALLAN SCHMITT

 

 

Name:

Allan Schmitt

 

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

 

 

By:

/s/ JASON POWERS

 

 

Name:

Jason Powers

 

 

Title:

Managing Director

 

[Signature Page to Seventh Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Custodian

 

 

 

 

 

By:

/s/ REID C. DENNY

 

 

Name:

Reid C. Denny

 

 

Title:

Vice President

 

[Signature Page to Seventh Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------